Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14-18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as obvious over Minamide et al (US 2013/0157069 A1) in view of Bolton et al (US 4,668,574 A).
With regards to claims 1-4, 7-9, 14, 15, 17, 18, and 24, Minamide discloses a method of forming a polystyrene-poly(isoprene/butadiene)-polystyrene block copolymer which is substantially identical to the method of forming a polystyrene-poly(isoprene/butadiene)-polystyrene block copolymer according to the present specification (Abstract; para. [0140]-[0141]). In particular, the method of “Example: Thermoplastic Elastomer (A2)” according to Minamide is substantially identical to the method of “Example 1: Layer A” of the present specification. Both the methods of Minamide (Example: Thermoplastic Elastomer A2) and the present specification (Example 1: Layer A) includes the steps of:
In a vessel purged with nitrogen, cyclohexane as a solvent is mixed with sec-butyllithium, which is used as a polymerization initiator (para. [0140]). Afterwards, tetrahydrofuran is added as a Lewis base. In both cases, the concentration of sec-butyllithium initiator is substantially identical (10.5% mass of sec-butyllithium in the present specification compared to 10% of sec-butyllithium in Minamide, and the 
In both cases, the vessel is raised to a temperature of 50C and styrene is added. The styrene is polymerized to polystyrene (para. [0140]).
In both cases, a mixture of isoprene and butadiene is further mixed into the solution, which is then allowed to react (para. [0140]). 
In both cases, an additional amount of styrene is then added to the mixture, and then the reaction is conducted until a polystyrene-poly(isoprene/butadiene)-polyisoprene triblock copolymer is obtained (para. [0140]).
In the first polystyrene synthesis step, Minamide uses 0.72 L of styrene, which corresponds to 0.65 kg styrene. In the isoprene/butadiene block synthesis step, Minamide uses 12.6 L of isoprene and 14.0 L of butadiene, which corresponds to 8.61 kg butadiene and 8.58 kg isoprene (para. [0140]). In the second polystyrene synthesis step, Minamide uses 2.2 L of styrene, which corresponds to 1.99 kg styrene (para. [0140]). The present specification uses 0.5 kg styrene, followed by a mixture of 8.2 kg isoprene and 6.5 kg butadiene, further followed by 1.5 kg styrene. In both cases, the first styrene synthesis step uses less styrene (i.e., the first polystyrene block is shorter than the second polystyrene block). In the case of Minamide, the polymer contains 13.3 wt. % polystyrene, and in the case of the present specification, the polymer contains roughly 12 wt. % polystyrene. These proportions are substantially identical, such that one of ordinary skill would have expected the polymer of Minamide and the polymer of the claimed invention to exhibit the same properties, particularly since the present specification teaches that the content of styrene unit in the elastomer is preferably less 
Afterward, in both cases, a hydrogenation catalyst is added to the mixture under hydrogen atmosphere (para. [0141]). The only difference seen is that the catalyst of Minamide is a palladium catalyst, and the catalyst of the present invention is a mixture of nickely octylate and trimethyl aluminum (para. [0141]). However, the present specification teaches that a palladium catalyst may be used. Furthermore, the present specification more generally states that the hydrogen pressure for the reaction may range from 0.1 MPa to 20 MPa, the reaction temperature may be 20C to 250C, and the reaction time may be from 0.1 hours to 100 hours, while Minamide uses a hydrogen pressure of 2 MPa, a temperature of 150C, and a reaction time of 10 h. Therefore, the hydrogenation step of Minamide is considered equivalent to the step in the example, based on what is admitted in the present specification (para. [0141]). 
It has been held that a product’s properties are inseparable from its composition and its method of making. Since the interlayer material of Minamide is formed by a process which is substantially identical to the process of forming the claimed invention, the interlayer material of Minamide would inherently have properties of the claimed invention, including a degree of orientation (1) of 0.9 or less, a degree of orientation (2) of 10 or less, an average major axis size of the island components of 100 nm or less, a birefringence phase difference of 0 to 140 nm, a peak maximum in tan delta in the range of -10 to 30C, a peak maximum in tan delta of 1. 3 or more, more specifically 1.5 or more, a sound transmission loss of 37 dB or more, a visible light transmittance of 90% or more, and a haze of 5 or less (See above discussion). See MPEP 2112.
Furthermore, Minamide establishes a tendency to show inherency, in that despite the presence of hard and soft domains within the polymer, the polymer of Minamide can be successfully laminated 
Alternatively, Minamide discloses a layer of a polystyrene-poly(isoprene/butadiene)-polystyrene triblock copolymer, wherein the amounts of styrene, isoprene, and butadiene overlap the ranges listed in the present specification. Minamide more broadly discloses the polymer as comprising 5 to 75% by mass, more preferably 10 to 40% by mass of an aromatic vinyl compound such as styrene, compared to the present specification which desires a hard segment block comprising styrene unit which constitutes less than 20% by mass of the copolymer, but more than 5% by mass of the copolymer (para. [0036]). In both cases, the poly(isoprene/butadiene) block constitutes the remainder of the polymer. Furthermore, Minamide discloses hydrogenating the polymer block by 80% or more (i.e., leaving a residual amount of carbon-carbon double bonds of 20% or less) which overlaps the amount of residual carbon-carbon double bonds of the claimed polymer, the amount ranging from 2 to 40 mol % (para. [0035]). Because the polymer of the claimed invention is contained within the ranges disclosed by Minamide, one of ordinary skill would have expected the presence of a polymer having the claimed properties. Minamide establishes a tendency to expect the claimed properties, in that despite the presence of hard and soft domains within the polymer, the polymer of Minamide can be successfully laminated between two glass sheets (para. [0122]). The present specification states that the hard and soft domains in the polymer are 
Minamide further discloses covering the layer A as described above with an olefin resin, which is a type of thermoplastic (para. [0130]). Although Minamide does not appear to disclose a specific thickness ratio for these two layers, the Examples of Minamide provide guidance as to selection of a particular layer thickness. In one embodiment, Minamide suggests alternately plying the layer A with another material, the layers having equal thicknesses of 50 microns (Minamide: para. [0162]). It is clear that such a structure is selected from the viewpoint of improving adhesion strength (para. [0165]-[0166]). Therefore, selection of a 1/1 thickness ratio for the layer A of Minamide and the coating layer of Minamide would have been obvious to one of ordinary skill from the viewpoint of providing improved adhesion strength. Alternatively, Minamide provides the general experimental conditions through which one may adjust the relative thicknesses of the two layers, and Minamide further acknowledges an instance in which thickness is adjusted to achieve a particular goal (namely, adhesion strength) (para. [0162]-[0166]). Therefore, one of ordinary skill would have found it obvious to have optimized the relative thicknesses of the two layers. See MPEP 2144.05.
Regarding the claimed amount of residual carbon-carbon double bonds, the example of Minamide as discussed above is made by a process which is substantially identical to that of the claimed invention, and therefore it is presumed to have an amount of residual carbon-carbon double bonds within the claimed range of 2 to 40 mol % (See above discussion). Alternatively, Minamide discloses 
Furthermore, Minamide discloses another layer of synthetic resin on the side of the layer A opposite the layer B (thereby forming an additional layer B) as Minamide discloses the entire laminate as attached to another layer of synthetic resin using the layer A (para. [0132]). One of ordinary skill in the art would have found it obvious to have selected a thermoplastic resin for this additional layer, as thermoplastic resins are associated with improved flexibility (para. [0135]).
Turning to the recitation that “the amount of the thermoplastic elastomer in the layer A is 95 mass% or more,” Minamide teaches the layer A as comprising, per 100 parts mass of the thermoplastic elastomer, 1 to 100 parts by mass of polyvinyl acetal (B) and 5 to 100 parts by mass of a polar group-containing polypropylene resin (C) (para. [0017]). From these values, the upper bound on the percent mass of thermoplastic elastomer in layer A of Minamide is (100 parts by mass elastomer) / (100 parts by mass elastomer + 1 parts by mass polyvinyl acetal + 5 parts by mass polypropylene resin) = (100 / 106) = 0.943 = 94.3% mass. The value of 94.3% mass is substantially close to the claimed endpoint of 95% mass. In particular, the difference between the prior art and claimed endpoints is nearly three orders of magnitude smaller than the values themselves. Instances of substantially close endpoints have been held sufficient to establish a case of obviousness. See MPEP 2144.05.
Although Minamide acknowledges the presence of an additional layer of polymer (i.e., a layer B), Minamide does not specifically disclose the polymer as being an ionomer (See above discussion).
Bolton discloses a transparent laminated article comprising an ionomer resin film laminated to a glass sheet and a layer of another material, such as polycarbonate or another plastic (Bolton: Abstract; 
With regards to claim 5, the thermoplastic elastomer of Minamide contains a block comprising only styrene units (i.e., a block (a) having 100 mol% of an aromatic vinyl monomer unit) and a block comprising only butadiene and isoprene units (i.e., a block (b) having 100 mol% of a conjugated diene monomer unit, and the block (b) comprises 100 mol% of an isoprene and a butadiene unit) (See above discussion). Regarding the claimed amount of residual carbon-carbon double bonds, the example of Minamide as discussed above is made by a process which is substantially identical to that of the claimed invention, and therefore it is presumed to have an amount of residual carbon-carbon double bonds within the claimed range of 2 to 40 mol % (See above discussion). Alternatively, Minamide discloses hydrogenating the polymer block by 80% or more (i.e., leaving a residual amount of carbon-carbon double bonds of 20% or less) which overlaps the amount of residual carbon-carbon double bonds of the 
With regards to claim 6, the content of the hard segment block in the thermoplastic elastomer of Minamide is 13 wt. %, which is within the claimed range of less than 20 mass % (See above discussion).
With regards to claim 11, each of the layers (including the layer B) may comprise an amount of plasticizer ranging from 0.1 to 300 parts per 100 parts of resin (Minamide: para. [0104]). This range overlaps the claimed range of less than 50 parts by mass with respect to 100 parts by mass of thermoplastic resin. However, the claimed range is also indicated with sufficient specificity, in that the amount of plasticizer is selected for the same function as the claimed invention (i.e. providing an amount so that the layer may be softened and have improved adhesion, the amount being not so large as to deteriorate the other properties of the invention) (Minamide: para. [0104]).
With regards to claim 16, Minamide discloses the incorporation of a filler which provides heat resistance (i.e., a heat-shielding material) (Minamide: para. [0112]).
With regards to claim 21, the heat-shielding material is in the layer A (Minamide: para. [0112]).
With regards to claim 22, each of the layers of the interlayer, including a layer B, may contain a UV absorber (Minamide: para. [0114]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minamide in view of Bolton as applied to claim 16 above, and further in view of Chung et al (US 2011/0143116 A1).
With regards to claims 19 and 20, Minamide and Bolton teach a film as applied to claim 16 above. Although Minamide acknowledges the presence of a heat-shielding material, Minamide does not appear to disclose the heat shielding material as a cesium-doped tungsten oxide (See above discussion).
.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Minamide in view of Bolton as applied to claim 22 above, and further in view of Hatta et al (US 2013/0194659 A1).
With regards to claim 23, Minamide and Bolton teach a film as applied to claim 22 above. Although Minamide acknowledges the presence of a UV absorber, Minamide does not appear to disclose the UV absorber as a material according to claim 23 (See above discussion).
Hatta discloses an ultraviolet absorber mixture for interlayer film for laminate glass comprising a compound according to formula (1) and a compound according to formula (2), the compound according .

Response to Arguments
Applicant's arguments filed December 4th, 2020, with respect to the rejection under 35 U.S.C. 112(b) have been considered and are found persuasive. Applicant’s amendment clarifies that, with respect to the claimed total thickness ratio, the layers B are under consideration, as opposed to a single layer B. Therefore the rejection has been withdrawn.
The remainder of Applicant’s arguments, which are directed to the prior art rejections made over Minamide and Bolton, have been considered but they are not found wholly persuasive.
Applicant argues that Minamide teaches away from the claimed thermoplastic elastomer amount range within the layer A of 95% mass or more. Applicant points to portions of the Minamide reference which teach the inclusion of a polyvinyl acetal (B) and a polypropylene (C). Applicant argues that a person of ordinary skill would not select less than 1 part polyvinyl acetal (B) and less than 5 parts polypropylene (C), as such values would lead to insufficient adhesion with respect to the composition of Minamide. While the Examiner agrees that a person of ordinary skill would not find selection of less than 1 part polyvinyl acetal (B) and less than 5 parts polypropylene (C) to be obvious, the Examiner 
Applicant additionally argues that a person of ordinary skill in the art would not combine the teachings of Bolton with the structure Minamide, as the ionomer layers of the prior art are capable of adhering to each other naturally. Applicant argues that for these reasons, there exists no motivation to combine Minamide with Bolton. The Examiner disagrees, at least based on the motivations outlined in the rejection which have not been argued. The rejection articulates that a person of ordinary skill would combine Bolton with Minamide in order to provide improved optical properties and improved lifespan to the laminate of Minamide. Applicant further argues that the claimed invention exhibits superior effects with respect to weather resistance, strength, bending strength, and penetration resistance. However, this argument is not found persuasive as there is no demonstration that these superior effects would have amounted to results unexpected to a person of ordinary skill, nor does the argument quantify the differences in properties between the claimed invention and the prior art.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783